DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 objected to because of the following informalities:  
-Claim 1, Lines 5-6 provide “wherein the display information calls the web page web page” should read “wherein the display information calls the web page .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the preamble of the claim, and following claim language is unclear.
The claim appears to recite only two method steps of manufacturing, “a step of forming a first physical pattern on a screen protector” and “wherein the first physical pattern is a kiss-cut pattern”. How does the step of preparing a webpage to store an electronic pattern relate to the method of manufacturing a screen protector?.
 It is unclear how the method of manufacturing a screen protector allows for preparation of a web page. How does is the preparation of the webpage implemented into the manufacturing process? What structure displays the display information and how is it applied to the work piece? Examiner notes paragraph 0024 provides the 
-Regarding claim 5 the phrase “display information calling a webpage, wherein the webpage includes the electronic pattern” is unclear. It is unclear how the display information itself is capable of proving for the calling a webpage function. Examiner notes paragraph 0042-0043 appears to provide the display information as a QR code, that made provide information when a picture is taken via a secondary device such as a smart device. How does the display information, by itself, provide the calling function of a webpage?
-Regarding claim 6 the phrase “a step of preparing display information” is unclear. Examiner notes paragraph 0042-0043 appears to provide the display information as a QR code, that made provide information when a picture is taken via a secondary device such as a smart device. What is “prepared” in the step of preparing the display information?
-Regarding claim 6 the phrase “a step of calling a web page using the display information to display an electronic pattern on a screen of the smart device” is unclear. What provides for the calling of the web page? How does the step of calling the web page relate to the display information?
-Regarding claim 6, Lines 6-8, it is unclear how the step of placing the screen protector on the smart device to align the patter is different than the attachment of the screen protector to the screen. Paragraph 0050-0051 appears to only provide the screen protector is aligned and not placed on the screen, and is then attached. How can the screen protector be placed on the screen and then attached to the screen?
6 recites the limitation "the smart device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Allowable Subject Matter
Claims 1, 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RICHARD D CROSBY JR/   02/26/2021Examiner, Art Unit 3724